Case 3:20-cv-00039-MMH-MCR Document 10 Filed 04/27/20 Page 1 of 2 PageID 48



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


ELENA KHANBERG,

             Petitioner,

v.                                                          Case No. 3:20-cv-39-J-34MCR

WILLIAM BARR, et al.,

          Respondents.
________________________________

                    ORDER OF DISMISSAL WITHOUT PREJUDICE
       Petitioner Elena Khanberg initiated this action by mailbox rule on January 6, 2020,

by filing a Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Petition; Doc. 1).

In the Petition, Khanberg seeks her release from the custody of the United States

Immigration and Customs Enforcement Agency (ICE). On April 23, 2020, Respondents

filed a Notice of Petitioner’s Release from Custody (Notice; Doc. 9), with an exhibit (Resp.

Ex. A, Order of Supervision). In the Notice, Respondents assert that Khanberg was

released from ICE custody on April 7, 2019, pending removal, see Resp. Ex. A, and as

such, her case should be dismissed as moot. See Notice at 1. As Khanberg is no longer

in custody, the Court concludes that this action no longer presents a case or controversy,

and, therefore, the dismissal of this case is appropriate at this time.

       Accordingly, it is

       ORDERED AND ADJUDGED:

       1.     This case is DISMISSED WITHOUT PREJUDICE as moot.

       2.     The Clerk of Court shall enter judgment dismissing this case without

prejudice, closing this case, and terminating any pending motions.
Case 3:20-cv-00039-MMH-MCR Document 10 Filed 04/27/20 Page 2 of 2 PageID 49



        3.    The Clerk of Court shall send Khanberg a copy of this Order to her last

known address on file with this Court.

        DONE AND ORDERED at Jacksonville, Florida, this 27th day of April, 2020.




Jax-8

C:      Elena Khanberg A-073 418 910
        Shea Matthew Gibbons, Esq.




                                          2
